DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
In claim 11, lines 3-4, “an EPI magnetic resonance sequences” should read --an EPI magnetic resonance sequence[[s]]-- if that is the intended meaning. 
In claim 15, lines 8-9, “differs the echo time” should read --differs from the echo time--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “FLASH” in line 5. This recitation is unclear because the meaning of FLASH is unclear. For examination purposes, Examiner of record takes this to be -- fast low angle shot (FLASH)--.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20090093706), hereinafter Zhang, in view of Graif et al. (Contrast-Enhanced MR Imaging of Malignant Brain Tumors, AJNR:6, Nov/Dec 1985, 855-862), hereinafter Graif, Nakada (US 5488297), hereinafter Nakada, Gillies et al (US 20160203599), hereinafter Gillies, and Hwang et al (US 20140210467), hereinafter Hwang.
Regarding claim 1, Zhang teaches a method (Fig. 1) for recording diagnostic measurement data of a head of an examination object (“the patient's head" [0021])(“to obtain an image of the MSP of the patient's brain” Abstract) in head imaging (“automating brain scanning” [0003]) via a magnetic resonance device (805) (Abstract, “The method further comprises executing the scan plan for the patient” [0024]. “As shown in FIG. 8, the system includes an acquisition device 805, a personal computer (PC) 810 and an operator's console 815 connected over a wired or wireless network 820. The acquisition device 805 may be an MR scanner or an ultrasound scanner.” [0091], Fig. 8), the method comprising: 
performing an overview scan (110) of the head of the examination object (“acquiring a 3D localizer image of a patient” [0020], “original 3D localizer scans” [0088], Fig. 1), the performing the overview scan including acquiring  overview measurement data (“acquiring a 3D localizer image of a patient; selecting a 2D coronal view and a 2D transverse view from the localizer image; identifying an MSP line in each of the coronal and transverse views and calculating a 3D MSP based on the MSP lines; reconstructing the localizer image based on an equation for the 3D MSP to obtain an image of the MSP of the patient's brain; identifying CG and TOB in the image of the MSP of the patient's brain; calculating a transformation matrix based on the MSP, CG and TOB in the image and using the transformation matrix to obtain a scan plan for the patient; and outputting the scan plan for the patient.” [0020]), and
performing various diagnostic scans of the head of the examination object based on the acquired overview measurement data (“The method further comprises executing the scan plan for the patient” [0024]), the performing the various diagnostic scans including acquiring diagnostic measurement data (“the acquisition of standardized and reproducible diagnostic scans.” [0087]) (“the scan plan for the current diagnostic scan to be performed on the patient.  In this manner, the scan plan for the current patient becomes aligned with the standardized coordinate system to allow for the acquisition of standardized and reproducible diagnostic scans.” [0087]. “In FIG. 7, after applying the alignment transformation matrix to original 3D localizer scans, standardized imaging is proved by the coincident anatomic structures on the corresponding transverse, coronal and sagittal images from two patients. [0088]), the various diagnostic scans include a first diagnostic scan (“transverse”), a second diagnostic scan (“coronal”), a third diagnostic scan (“sagittal images”) (“FIG. 7 illustrates an example of standardized imaging proved by coincident anatomical structures on coronal, transverse, and sagittal images from different patients, in accordance with an exemplary embodiment of the present invention;” [0032]; “standardized imaging is proved by the coincident anatomic structures on the corresponding transverse, coronal and sagittal images from two patients." [0088]).
Zhang does not teach that (1) the head imaging includes administering a contrast agent and (2) the various diagnostic scans include a fourth diagnostic scan, a fifth diagnostic scan, a sixth diagnostic scan, a seventh diagnostic scan, and an eighth diagnostic scan, 
and wherein of the various diagnostic scans, the first diagnostic scan, the fourth diagnostic scan, the seventh diagnostic scan, and the eighth diagnostic scan have a T1 contrast,
 (3) the second diagnostic scan has a T2 contrast with cerebrospinal fluid suppression, 
(4) the third diagnostic scan has a susceptibility-weighted contrast, 
(5) the fifth diagnostic scan has a diffusion-weighted contrast, and 
(6) the sixth diagnostic scan has a T2 contrast.
However, regarding feature (1), in the diagnostic magnetic resonance imaging field of endeavor, Graif discloses contrast-enhanced MR imaging of malignant brain tumors, which is analogous art. Graif teaches that the head imaging includes administering a contrast agent (Gd-DTPA. 1st para., p. 862). 
Therefore, based on Graif’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zhang to have the head imaging that includes administering a contrast agent, as taught by Graif, in order to facilitate diagnostic procedures by enhancing the images of regions of interest so that pathologies can be identified more reliably.
Regarding features (2) and (5), Zhang, as modified by Graif, further does not teach that the various diagnostic scans include a fourth diagnostic scan, a fifth diagnostic scan, a sixth diagnostic scan, a seventh diagnostic scan, and an eighth diagnostic scan,  and wherein of the various diagnostic scans, the first diagnostic scan, the fourth diagnostic scan, the seventh diagnostic scan, and the eighth diagnostic scan have a T1 contrast, the fifth diagnostic scan has a diffusion-weighted contrast.
However, in the diagnostic magnetic resonance imaging field of endeavor, Nakada discloses three dimensional anisotropy contrast magnetic resonance imaging, which is analogous art. Nakada teaches that the various diagnostic scans include a fourth diagnostic scan (“of 8 scans”), a fifth diagnostic scan (“of 8 scans”), a sixth diagnostic scan (“of 8 scans”), a seventh diagnostic scan (“of 8 scans”), and an eighth diagnostic scan (“of 8 scans”) (Col. 5, l. 45-53), 
and wherein of the various diagnostic scans, the first diagnostic scan, the fourth diagnostic scan, the seventh diagnostic scan, and the eighth diagnostic scan have a T1 contrast (“T1 weighted image”) (“Another object of the invention is to provide for diagnosis of neuro-degenerative diseases such as Huntington's disease, Parkinson's disease, and Alzheimer's disease.” Col. 3, l. 1-7. “Raw data was obtained using 128 phase encoding steps (sum of 8 scans for T1 weighted image and 4 scans for the remaining images)”, Col. 5, l. 45-53), 
the fifth diagnostic scan has a diffusion-weighted contrast (Abstract: “A method for contrast magnetic resonance imaging (MRI) based on three axial anisotropic diffusion weighted images (DWIs) of the identical imaging plane.”).
Therefore, based on Nakada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang and Graif to have the various diagnostic scans that include a fourth diagnostic scan, a fifth diagnostic scan, a sixth diagnostic scan, a seventh diagnostic scan, and an eighth diagnostic scan, wherein of the various diagnostic scans, the first diagnostic scan, the fourth diagnostic scan, the seventh diagnostic scan, and the eighth diagnostic scan have a T1 contrast, the fifth diagnostic scan that has a diffusion-weighted contrast as taught by Nakada, in order to improve brain imaging by collecting more data to ensure the reliability of results. 
Regarding features (3) and (6), Zhang as modified by Graif and Nakada further does not teach that the second diagnostic scan has a T2 contrast with cerebrospinal fluid suppression, the sixth diagnostic scan has a T2 contrast.
However, in the diagnostic magnetic resonance imaging field of endeavor, Gillies discloses systems, methods and devices for analyzing quantitative information obtained from radiological images, which is analogous art. Gillies teaches that the second diagnostic scan has a T2 contrast with cerebrospinal fluid suppression (“Fluid attenuated inversion recovery (FLAIR)”), the sixth diagnostic scan has a T2 contrast (“T2-weighted”) (“MR images can optionally have the same field of view, field strength and slice thickness.  Where possible, multiple sequences with, e.g. contrast enhancement such as T1-weighted, T2-weighted, diffusion, diffusion tensor, inversion recovery (STIR) or Fluid attenuated inversion recovery (FLAIR) can be obtained from the same patient in a single exam.  By combining these data sets into unique patterns, it is possible to view the tumor as having different sub-regions (habitats) using image features, including texture, wavelets, etc. For example, there will be areas of enhancement and potentially necrosis.  The tumor bed can be extracted as an expanded region around the postcontrast T-weighted image, for example.” [0076]). 
Therefore, based on Gillies’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang, Graif, and Nakada to have the second diagnostic scan that has a T2 contrast with cerebrospinal fluid suppression, the sixth diagnostic scan that has a T2 contrast, as taught by Gillies, in order to view the tumor as having different sub-regions using image features by combining image data sets (Gillies: [0076]).
Regarding feature (4), Zhang as modified by Graif, Nakada, and Gillies further does not teach that the third diagnostic scan has a susceptibility-weighted contrast.
However, in the diagnostic magnetic resonance imaging field of endeavor, Hwang discloses magnetic resonance imaging apparatus and susceptibility-weighted imaging method using the same, which is analogous art. Hwang teaches that the third diagnostic scan (“a susceptibility-weighted image”) has a susceptibility-weighted contrast (“FIG. 9 shows a gradient pulse sequence for acquiring a susceptibility-weighted image” [0048].  “FIG. 11 shows acquisition of a susceptibility-weighted image from RF echo signal data obtained using a pulse sequence shown in FIG. 9. FIG. 12 shows the process of FIG. 9 in further detail. In FIG. 11, shows a process of acquiring a susceptibility-weighted image from a first echo signal E1, a second echo signal E2, and a third echo signal E3 respectively acquired in a first TE, a second TE, and a third TE. Images are acquired from the first to third echo signals E1 to E3, and magnitude images and phase images are separated from the respective images.” [0052]).
Therefore, based on Hwang’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang, Graif, Nakada, and Gillies to have the third diagnostic scan that has a susceptibility-weighted contrast, as taught by Hwang, in order to facilitate imaging by providing a difference in the degree of contrast between pieces of tissue that is emphasized using susceptibility difference (Hwang: [0008]).
Regarding claim 4, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang modified by Graif does not teach that (1) the seventh diagnostic scan and the fourth diagnostic scan are based on a same diagnostic scan protocol, and Zhang does not teach that (2) the fourth diagnostic scan is performed before administration of the contrast agent to the examination object, and the seventh diagnostic scan is performed after administration of the contrast agent to the examination object.
However, in the diagnostic magnetic resonance imaging field of endeavor, regarding feature (1), Nakada discloses three dimensional anisotropy contrast magnetic resonance imaging, which is analogous art. Nakada teaches that the seventh diagnostic scan and the fourth diagnostic scan are based on a same diagnostic scan protocol (“T1 weighted image”) (“Raw data was obtained using 128 phase encoding steps (sum of 8 scans for T1 weighted image and 4 scans for the remaining images)”, Col. 5, l. 45-53). 
Therefore, based on Nakada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang and Graif to have the seventh diagnostic scan and the fourth diagnostic scan that are based on a same diagnostic scan protocol, as taught by Nakada, in order to improve brain imaging by collecting more data to ensure the reliability of results. 
Regarding feature (2), Zhang does not teach that the fourth diagnostic scan is performed before administration of the contrast agent to the examination object, and the seventh diagnostic scan is performed after administration of the contrast agent to the examination object.
However, in the diagnostic magnetic resonance imaging field of endeavor, Graif discloses contrast-enhanced MR imaging of malignant brain tumors, which is analogous art. Graif teaches that the third diagnostic scan is performed before administration of the contrast agent to the examination object (the last of “these three sequences” for the “Preenhancement scans”), and the six diagnostic scan is performed after administration of the contrast agent to the examination object (the last of “these three sequences… after injection”) (“Preenhancement scans were obtained using these three sequences, which were repeated serially after injection of Gd-DTPA. The time of injection and that of subsequent scans were recorded.” 1st complete para., Table 2, p. 856). Although scans in Graif’s disclosure are third and six rather than fourth and seventh of the instant application, the number of scans merely affects the size of the overall dataset with optimum number of scans depending on examination tasks. In this case, the optimum number of scans before and after the administration of the contrast agent (three vs four or six vs seven) can be determined by routine experimentation. It has been held as prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, based on Graif’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zhang to have the fourth diagnostic scan that is performed before administration of the contrast agent to the examination object, and the seventh diagnostic scan that is performed after administration of the contrast agent to the examination object, as taught by Graif, in order to facilitate diagnostic procedures by enhancing the images of regions of interest so that pathologies can be identified more reliably.
Regarding claim 5, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang modified by Graif does not teach that (1) the eighth diagnostic scan is acquired using a three dimensional gradient echo magnetic resonance sequence, and Zhang does not teach (2) magnetic resonance sequence with preparation of magnetization with inversion recovery.
However, in the diagnostic magnetic resonance imaging field of endeavor, regarding feature (1), Nakada discloses three dimensional anisotropy contrast magnetic resonance imaging, which is analogous art. Nakada teaches that the eighth diagnostic scan is acquired using a three dimensional gradient echo magnetic resonance sequence (“The present invention comprises a method which will be referred to herein as "three dimensional anisotropy (3 DAC) contrast MRI". By way of example, and not of limitation, the first step in the method of the present is to obtain three single-axis anisotropic DWIs of the same imaging slice, where each axis is oriented in an orthogonal direction in relation to each other axis (x, y, z). Each such axial anisotropic DWI is obtained by applying the diffusion gradient pulse to only one of the corresponding spatial axes.”, Col. 2, l. 10-18). 
Therefore, based on Nakada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang and Graif to have the eighth diagnostic scan is acquired using a three dimensional gradient echo magnetic resonance sequence, as taught by Nakada, in order to improve brain imaging by collecting more data to ensure the reliability of results. 
Regarding feature (2), Zhang does not teach magnetic resonance sequence with preparation of magnetization with inversion recovery.
However, in the diagnostic magnetic resonance imaging field of endeavor, Graif discloses contrast-enhanced MR imaging of malignant brain tumors, which is analogous art. Graif teaches magnetic resonance sequence with preparation of magnetization with inversion recovery (“one inversion-recovery (IR) sequence”; 1st complete para., 1st para., Table 2, p. 856).
Therefore, based on Graif’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zhang to have magnetic resonance sequence with preparation of magnetization with inversion recovery, as taught by Graif, in order to facilitate diagnostic procedures by enhancing the images of regions of interest so that pathologies can be identified more reliably. In the combined invention of Zhang, Graif, and Nakada, the eighth diagnostic scan is acquired using a three dimensional gradient echo magnetic resonance sequence with preparation of magnetization with inversion recovery.
Regarding claim 6, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang does not teach that a first contrast between Gray Matter and White Matter in the eighth diagnostic scan is greater than a second contrast between Gray Mater and White Matter in the first diagnostic scan. 
However, in the diagnostic magnetic resonance imaging field of endeavor, Graif discloses contrast-enhanced MR imaging of malignant brain tumors, which is analogous art. Graif teaches that a first contrast (“maximal contrast enhancement” Abstract) between Gray Matter (“gray matter”) and White Matter (“white matter”) in the eighth diagnostic scan (“an IR 1500/500/44 sequence”) is greater than a second contrast (the “least” Abstract) between Gray Mater and White Matter in the first diagnostic scan (“SE 1500/80”) (“There was a decrease of 1% in T1 and 10% in T2 in normal white matter and a decrease of 8% in T1 and 14% in T2 in normal gray matter… Measurements of signal intensity displayed maximal contrast enhancement with an IR 1500/500/44 sequence, much less with SE 1500/44, and least with SE 1500/80”, Abstract, p. 855. “Sequence comparison showed that the IR 1500/500/44 was significantly better than the two SE sequences in demonstrating contrast enhancement.”, 1st complete para., p. 862). 
Therefore, based on Graif’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zhang to have a first contrast between Gray Matter and White Matter in the eighth diagnostic scan that is greater than a second contrast between Gray Mater and White Matter in the first diagnostic scan, as taught by Graif, in order to facilitate diagnostic procedures by enhancing the images of regions of interest so that pathologies can be identified more reliably.
Regarding claim 7, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang does not teach that the first diagnostic scan, the second diagnostic scan, the third diagnostic scan, and the fourth diagnostic scan are performed before administration of the contrast agent.
However, in the diagnostic magnetic resonance imaging field of endeavor, Graif discloses contrast-enhanced MR imaging of malignant brain tumors, which is analogous art. Graif teaches that the first diagnostic scan, the second diagnostic scan, the third diagnostic scan are performed before administration of the contrast agent (“these three sequences” for the “Preenhancement scans”) (“Preenhancement scans were obtained using these three sequences,” 1st complete para., Table 2, p. 856). Although scans in Graif’s disclosure are the first diagnostic scan, the second diagnostic scan, the third diagnostic scan rather than the first diagnostic scan, the second diagnostic scan, the third diagnostic scan, and the fourth diagnostic scan, the number of scans merely affects the size of the overall dataset with optimum number of scans depending on examination tasks. In this case, the optimum number of scans (three vs four) can be determined by routine experimentation. It has been held as prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, based on Graif’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zhang to have the first diagnostic scan, the second diagnostic scan, the third diagnostic scan, and the fourth diagnostic scan that are performed before administration of the contrast agent, as taught by Graif, in order to facilitate diagnostic procedures by enhancing the images of regions of interest so that pathologies can be identified more reliably.
Regarding claim 9, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang does not teach that at least two diagnostic scans of the various diagnostic scans are recorded based on spin echo magnetic resonance sequences.
However, in the diagnostic magnetic resonance imaging field of endeavor, Graif discloses contrast-enhanced MR imaging of malignant brain tumors, which is analogous art. Graif teaches that at least two diagnostic scans of the various diagnostic scans are recorded based on spin echo magnetic resonance sequences (“two spin-echo (SE) sequences were used (table 2). Preenhancement scans were obtained using these three sequences, which were repeated serially after injection of Gd-DTPA. The time of injection and that of subsequent scans were recorded.” 1st complete para., Table 2, p. 856). 
Therefore, based on Graif’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zhang to have at least two diagnostic scans of the various diagnostic scans that are recorded based on spin echo magnetic resonance sequences, as taught by Graif, in order to facilitate diagnostic procedures by using sequences that are sensitive to pathologic differences (Graif: p. 862, 1st complete para.).
Regarding claim 10, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang modified by Graif does not teach that at least five diagnostic scans of the various diagnostic scans are recorded based on gradient echo magnetic resonance sequences.
However, in the diagnostic magnetic resonance imaging field of endeavor, Nakada discloses three dimensional anisotropy contrast magnetic resonance imaging, which is analogous art. Nakada teaches that at least five diagnostic scans of the various diagnostic scans (“Raw data was obtained using 128 phase encoding steps (sum of 8 scans for T1 weighted image”, Col. 5, l. 45-53) are recorded based on gradient echo magnetic resonance sequences (“Each such axial anisotropic DWI is obtained by applying the diffusion gradient pulse to only one of the corresponding spatial axes.”, Col. 2, l. 10-18). 
Therefore, based on Nakada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang and Graif to have at least five diagnostic scans of the various diagnostic scans that are recorded based on gradient echo magnetic resonance sequences, as taught by Nakada, in order to improve brain imaging by collecting more data to ensure the reliability of results. 
Regarding claim 15, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang does not teach that (1) an echo time of the first diagnostic scan differs from an echo time of the fourth diagnostic scan by a maximum of 0.3 ms, and Zhang modified by Graif does not teach that (2) the echo time of the first diagnostic scan differs from an echo time of the seventh diagnostic scan by a maximum of 0.3 ms, and the echo time of the fourth diagnostic scan differs the echo time of the seventh diagnostic scan by a maximum of 0.3 ms.   
However, in the diagnostic magnetic resonance imaging field of endeavor, regarding feature (1), Graif discloses contrast-enhanced MR imaging of malignant brain tumors, which is analogous art. Graif teaches that an echo time (“TE 44”) of the first diagnostic scan (“IR 1500/500/44”) differs from an echo time (“TE 44”) of the fourth diagnostic scan (“IR 1500/500/44”) by a maximum of 0.3 ms (0 ms) (“Preenhancement scans were obtained using these three sequences, which were repeated serially after injection of Gd-DTPA. The time of injection and that of subsequent scans were recorded.” 1st complete para., “TE = echo time”, Table 2, p. 856. Because “three sequences… were repeated serially after injection”, echo time is the same).
Therefore, based on Graif’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zhang to have an echo time of the first diagnostic scan that differs from an echo time of the fourth diagnostic scan by a maximum of 0.3 ms, as taught by Graif, in order to facilitate diagnostic procedures by enhancing the images of regions of interest so that pathologies can be identified more reliably.
Regarding feature (2), Zhang modified by Graif does not teach that the echo time of the first diagnostic scan differs from an echo time of the seventh diagnostic scan by a maximum of 0.3 ms, and the echo time of the fourth diagnostic scan differs the echo time of the seventh diagnostic scan by a maximum of 0.3 ms.
However, in the diagnostic magnetic resonance imaging field of endeavor, Nakada discloses three dimensional anisotropy contrast magnetic resonance imaging, which is analogous art. Nakada teaches that the echo time of the first diagnostic scan (“T1 weighted image”) differs from an echo time of the seventh diagnostic scan (“T1 weighted image”) by a maximum of 0.3 ms, and the echo time of the fourth diagnostic scan (“T1 weighted image”)  differs the echo time of the seventh diagnostic (“T1 weighted image”) scan by a maximum of 0.3 ms (0 ms) (“Raw data was obtained using 128 phase encoding steps (sum of 8 scans for T1 weighted image and 4 scans for the remaining images)”, Col. 5, l. 45-53. Because the diagnostic scans are the same “T1 weighted image”, echo time is the same). 
Therefore, based on Nakada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang and Graif to have the echo time of the first diagnostic scan that differs from an echo time of the seventh diagnostic scan by a maximum of 0.3 ms, and the echo time of the fourth diagnostic scan that differs the echo time of the seventh diagnostic scan by a maximum of 0.3 ms, as taught by Nakada, in order to improve brain imaging by collecting more data with the same echo time to ensure the reliability of results. 
Regarding claim 19, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang teaches a magnetic resonance device (“the system” [0091] seen in Fig. 8) comprising: 
a measurement data acquisition unit (805); and 
a computing unit (810), wherein the magnetic resonance device is configured to perform the method by using the computing unit to control the measurement data acquisition unit (“As shown in FIG. 8, the system includes an acquisition device 805, a personal computer (PC) 810 and an operator's console 815 connected over a wired or wireless network 820. The acquisition device 805 may be an MR scanner” [0091], Fig. 8).
In the combined invention of Zhang, Graif, Nakada, Gillies, and Hwang, the method is the method of claim 1.
Regarding claim 20, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang teaches a non-transitory computer readable medium (830) including computer-readable instructions (“program code”) which, when executed by at least one processor (825), cause the at least one processor to perform the method (“The PC 810, which may be a portable or laptop computer, a medical diagnostic imaging system or a picture archiving communications system (PACS) data management station, includes a central processing unit (CPU) 825 and a memory 830 connected to an input device 850 and an output device 855.  The CPU 825 includes an automatic alignment module 845 that includes program code for executing methods in accordance with exemplary embodiments of the present invention” [0092], Fig. 8).
In the combined invention of Zhang, Graif, Nakada, Gillies, and Hwang, the method is the method of claim 1.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Graif, Nakada, Gillies, and Hwang as applied to claim 1, and further in view of Haase et al (FLASH Imaging. Rapid NMR Imaging Using Low Flip-Angle Pulses Journal of Magnetic Resonance, Vol. 67, pp. 258-266, 1986), hereinafter Haase.
Regarding claim 2, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang as modified by Graif, Nakada, Gillies, and Hwang does not teach that the diagnostic measurement data from the first diagnostic scan is acquired using a gradient echo magnetic resonance sequence, the gradient echo magnetic resonance sequence including a FLASH magnetic resonance sequence. 
However, in the diagnostic magnetic resonance imaging field of endeavor, Haase discloses FLASH Imaging, which is analogous art. Haase teaches that the diagnostic measurement data from the first diagnostic scan is acquired using a gradient echo magnetic resonance sequence (“a gradient echo”), the gradient echo magnetic resonance sequence including a FLASH magnetic resonance sequence (“A new method for rapid NMR imaging dubbed FLASH (fast low-angle shot) imaging is described which, for example, allows measuring times of the order of 1 s (64 × 128 pixel resolution) or 6 s (256 × 256 pixels). The technique takes advantage of excitation pulses with small flip angles eliminating the need of waiting periods in between successive experiments. It is based on the acquisition of the free induction decay in the form of a gradient echo generated by reversal of the read gradient.”, Abstract, p. 258). 
Therefore, based on Haase’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang, Graif, Nakada, Gillies, and Hwang to have the diagnostic measurement data from the first diagnostic scan that is acquired using a gradient echo magnetic resonance sequence, the gradient echo magnetic resonance sequence including a FLASH magnetic resonance sequence, as taught by Haase, in order to enhance imaging capabilities by allowing fast measuring times (Haase: Abstract, p. 258). 
Regarding claim 3, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang as modified by Graif, Nakada, Gillies, and Hwang does not teach that the diagnostic measurement data from the fourth diagnostic scan is recorded in full in less than 50 seconds. 
However, in the diagnostic magnetic resonance imaging field of endeavor, Haase discloses FLASH Imaging, which is analogous art. Haase teaches that the diagnostic measurement data from the fourth diagnostic scan is recorded in full in less than 50 seconds (“1 s … or 6 s”) (“A new method for rapid NMR imaging dubbed FLASH (fast low-angle shot) imaging is described which, for example, allows measuring times of the order of 1 s (64 × 128 pixel resolution) or 6 s (256 × 256 pixels). The technique takes advantage of excitation pulses with small flip angles eliminating the need of waiting periods in between successive experiments. It is based on the acquisition of the free induction decay in the form of a gradient echo generated by reversal of the read gradient.”, Abstract, p. 258). 
Therefore, based on Haase’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang, Graif, Nakada, Gillies, and Hwang to have the diagnostic measurement data from the fourth diagnostic scan that is recorded in full in less than 50 seconds, as taught by Haase, in order to enhance imaging capabilities by allowing fast measuring times (Haase: Abstract, p. 258). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Graif, Nakada, Gillies, and Hwang as applied to claim 1, and further in view of Senegas, et al. (US 20150182117), hereinafter Senegas.
Regarding claim 8, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang as modified by Graif, Nakada, Gillies, and Hwang does not teach that at least two diagnostic scans of the various diagnostic scans have a different orientation. 
However, in the diagnostic magnetic resonance imaging field of endeavor, Senegas discloses method for maintaining geometric alignment of scans in cases of strong patient motion, which is analogous art. Senegas teaches that at least two diagnostic scans have a different orientation (“A backend system 38 coordinates the examination of the patient 12. The examination includes performing a plurality of diagnostic scans of the patient 12, typically with different contrasts and/or different orientations” [0026], fig. 1). 
Therefore, based on Senegas’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang, Graif, Nakada, Gillies, and Hwang to have at least two diagnostic scans of the various diagnostic scans with a different orientation, as taught by Senegas, in order to enhance imaging capabilities by revealing different aspects of examined organ by using multiple views for image acquisition.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Graif, Nakada, Gillies, and Hwang as applied to claim 10, and further in view of Tsao (Ultrafast Imaging: Principles, Pitfalls, Solutions, and Applications JOURNAL OF MAGNETIC RESONANCE IMAGING, Vol. 32, pp. 252-266, 2010), hereinafter Tsao.
Regarding claim 11, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 10.
Zhang as modified by Graif, Nakada, Gillies, and Hwang does not teach that at least one diagnostic scan of the at least five diagnostic scans is recorded based on an EPI magnetic resonance sequence.  
However, in the diagnostic magnetic resonance imaging field of endeavor, Tsao discloses ultrafast imaging, which is analogous art. Tsao teaches that at least one diagnostic scan of the at least five diagnostic scans is recorded based on an EPI magnetic resonance sequence (“echo-planar imaging (EPI) … have been the main ultrafast techniques,” Abstact, p. 252). 
Therefore, based on Tsao’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang, Graif, Nakada, Gillies, and Hwang to have at least one diagnostic scan of the at least five diagnostic scans that is recorded based on an EPI magnetic resonance sequence, as taught by Tsao, in order to enhance imaging capabilities by using an ultrafast technique for image acquisition (Abstact, p. 252).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Graif, Nakada, Gillies, and Hwang as applied to claim 1, and further in view of Witschey et al (US 20160228014), hereinafter Witschey.
Regarding claim 12, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang as modified by Graif, Nakada, Gillies, and Hwang does not teach that a bandwidth of frequency coding for the fifth diagnostic scan is greater than 1000 Hertz per pixel. 
However, in the cardiac magnetic resonance imaging field of endeavor, Witschey discloses assessment of hemodynamic function in arrhythmia patients, which is analogous art. Witschey teaches that a bandwidth of frequency coding for the fifth diagnostic scan is greater than 1000 Hertz per pixel (“1221 Hz/pixel”) (“Real-time data was obtained using a 2D, multi-slice, free-breathing balanced steady-state free precession (bSSFP) sequence with a golden-angle radial trajectory with the following imaging parameters, TE=1.4 ms, TR=2.8 ms, … bandwidth=1000-1221 Hz/pixel” [0073]). 
Therefore, based on Witschey’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang, Graif, Nakada, Gillies, and Hwang to have a bandwidth of frequency coding for the fifth diagnostic scan that is greater than 1000 Hertz per pixel, as taught by Witschey, in order to facilitate multi-slice real-time image acquisition (Witschey: [0073]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Graif, Nakada, Gillies, and Hwang as applied to claim 1, and further in view of He et al (US 20180130236), hereinafter He.
Regarding claim 16, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang as modified by Graif, Nakada, Gillies, and Hwang does not teach that at least two diagnostic scans of the various diagnostic scans are recorded two-dimensionally and with fat saturation. 
However, in the diagnostic magnetic resonance imaging field of endeavor, He discloses image reconstruction system and method in magnetic resonance imaging, which is analogous art. He teaches that at least two diagnostic scans of the various diagnostic scans (“Forty layers of scanning was performed. Eighty coil images were generated.” [0132]) are recorded two-dimensionally and with fat saturation (“The MR image may be …a two-dimensional (2D) image, [0043]. “The slice thickness was 3 millimeters…The frequency was fat saturation.” [0132], Figs. 10-11). 
Therefore, based on He’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang, Graif, Nakada, Gillies, and Hwang to have at least two diagnostic scans of the various diagnostic scans that are recorded two-dimensionally and with fat saturation, as taught by He, in order to facilitate multi-slice image acquisition (He: [0132]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Graif, Nakada, Gillies, and Hwang as applied to claim 1, and further in view of Zamenhof (US 5341292), hereinafter Zamenhof.
Regarding claim 17, Zhang modified by Graif, Nakada, Gillies, and Hwang teaches the method as claimed in claim 1.
Zhang as modified by Graif, Nakada, Gillies, and Hwang does not teach that at least four diagnostic scans of the various diagnostic scans have a same number of voxels per layer in at least one direction. 
However, in the diagnostic magnetic resonance imaging field of endeavor, Zamenhof discloses Monte Carlo based treatment planning for neutron capture therapy using MRI diagnostic images (Col. 3, l. 1-9), which is analogous art. Zamenhof teaches that at least four diagnostic scans (“five contiguous layers” Col. 6, l. 41-50) of the various diagnostic scans (“the cross-sectional images” Abstract; “MRI diagnostic images” Col. 3, l. 1-9) have a same number of voxels per layer (1 voxel per “five contiguous layers” Col. 6, l. 41-50) in at least one direction (in the direction of the “five contiguous layers” Col. 6, l. 41-50) (“using a diagnostic cross-sectional scanner to scan the target organ to generate cross-sectional images of the organ; generating a three-dimensional model of the organ from the cross-sectional images, the model including information about internal features of the organ;” Abstract; “model of the head consisting of a 3D array of 1 cm.sup.3 cells or voxels (step 110). Each voxel in the array is made up of 500 pixels (i.e., five contiguous layers of a 10.times.10 CT image squares) of the original CT scan data.” Col. 6, l. 41-50. Note that the method also applies to the “MRI diagnostic images”). 
Therefore, based on Zamenhof’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhang, Graif, Nakada, Gillies, and Hwang to have at least four diagnostic scans of the various diagnostic scans that have a same number of voxels per layer in at least one direction, as taught by Zamenhof, in order to facilitate 3d model generation from scans (Zamenhof: Col. 6, l. 41-50). 

Allowable Subject Matter
Claims 13-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AB/Examiner, Art Unit 3793      

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793